J67fc -IS
                         ELECTRONIC RECORD



COA#       04-14-699-CR                      OFFENSE:        MURDER

           JERIMIAH BARFIELD v. THE
STYLE: state of Texas                        COUNTY:         BEXAR

COA DISPOSITION:     AFFIRMED                TRIAL COURT:    227th DISTRICT COURT


DATE: 11/25/2015                 Publish:    NO CASE #:      2012CR6188A




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:    «Style1»v. «Style2»                     CCA#:


         APPELLANT^               Petition        CCA Disposition:    1676-/5"
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

         g^V/gA                                   JUDGE:

DATE:       OSV£5Y<*t,/'4                         SIGNED:                  PC:

JUDGE:                                            PUBLISH:                 DNP:

         )5p^           7rt*LT7Ct/ftT7^G—>


                                                                           MOTION FOR

                                         REHEARING IN CCA IS:

                                         JUDGE: